DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending and examined below. This action is in response to the claims filed 1/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 recite the limitation “an autonomous vehicle" three times and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Dependent claims are likewise rejected.

Claims 9 and 21 recite the limitation "the an updated spatial plan” where the element “an updated plan” is disclosed within independent claims 1 and 13. It is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Akella et al. (US 2020/0117199).

Regarding claims 1, 13, and 25, Akella discloses an autonomous vehicle trajectory planning system including a system for predicting a state of an autonomous vehicle, the system comprising (Abstract): 
an on-board electronic device of an autonomous vehicle; and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the on-board electronic device to (¶46): 
at the start of a path planning cycle for an autonomous vehicle (¶23 – initialization state corresponding to the recited start of a path planning cycle), identify: 
a current plan associated with the autonomous vehicle, wherein the current plan includes a spatial plan that defines a proposed trajectory for the autonomous vehicle during the path planning cycle and a speed plan that defines one or more velocities over time for the autonomous vehicle during the path planning cycle (¶23-26 and ¶44 – first drive trajectory 126a generally includes a velocity profile for proceeding from the initialization state, e.g., the initialization velocity, to the stopped position at which the drive trajectory 126a terminates including  trajectories that require lateral movement, e.g., steering, or trajectories that change a vehicle's orientation), and 
a current state of the autonomous vehicle, wherein the current state defines one or more dynamic states of the autonomous vehicle (¶23 - the initialization states may be based on one or more of a current state of the vehicle and/or a previous trajectory), 
generate a sequence of predicted states of the autonomous vehicle over a prediction horizon period by applying a vehicle dynamics model to the current plan and the current state (Fig. 1, ¶23-26 and ¶47 - t1-t4 corresponding to the recited sequence of predicted states of the vehicle over a horizon period by applying a succession of trajectories utilizing the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory); 
identify a predicted state from the sequence of predicted states that corresponds to a publishing time of an updated plan for the autonomous vehicle (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan in a predicted state); 
generate the updated plan, wherein the updated plan begins with the identified predicted state (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan); and 
cause the autonomous vehicle to execute the updated plan (Fig. 4 – element 410).

Regarding claims 2 and 14, Akella further discloses the current state comprises one or more of the following (¶20 – initialization state corresponding to the recited current state): 
a positional state of the autonomous vehicle (¶20 - a current pose of the vehicle corresponding to the recited positional state); 
an orientation of the autonomous vehicle (¶20 - a current pose of the vehicle corresponding to the recited orientation);
one or more velocity vectors of the autonomous vehicle (¶20 -  a current velocity of the vehicle, a current acceleration of the vehicle,); or 
one or more actuator states of the autonomous vehicle (¶20 - other information determined by one or more sensor systems associated with the vehicle 102).

Regarding claims 3 and 15, Akella further discloses the prediction horizon period is longer than the path planning cycle (Fig. 1 and ¶23 – predictions are based on previous plans as well as path planning trajectories denoted as tn while perdition period covers multiple of those cycles).

Regarding claims 4 and 16, Akella further discloses generating a sequence of predicted states of the autonomous vehicle over a prediction horizon period comprises providing the current plan and the current state to one or more controllers associated with a path follower system of the autonomous vehicle (¶23-25 and Fig. 1 – based on the drive trajectories, sending to the drive planning system to determine different functions and/or control the vehicle).

Regarding claims 5 and 17, Akella further discloses the one or more controllers comprise one or more lateral controllers and one or more longitudinal controllers (¶29 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls).

Regarding claims 6 and 18, Akella further discloses the one or more controllers comprise one or more model predictive controllers (¶49-53 -  prediction system 324 corresponding to the recited model predictive controllers to predict future actions of the agents corresponding to the recited predictive models).

Regarding claims 7 and 19, Akella further discloses the one or more controllers comprise one or more lateral controllers, wherein the one or more lateral controllers are configured to pass one or more steering input values that comprise one or more steering wheel angles of the autonomous vehicle through an internal model of vehicle dynamics associated with the lateral controller (¶29 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls).

Regarding claims 8 and 20, Akella further discloses the one or more controllers comprise one or more longitudinal controllers, wherein the one or more longitudinal controllers are configured to pass one or more torque input values through an internal model of vehicle dynamics associated with the longitudinal controller (¶29 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls where acceleration and torque input values in determining vehicle speed is performing the same thing).

Regarding claims 9 and 21, Akella further discloses causing the autonomous vehicle to execute the updated plan comprises sending one or more instructions to one or more lateral controllers of the autonomous vehicle that cause the lateral controller to steer the autonomous vehicle to achieve an updated trajectory defined by the an updated spatial plan of the updated plan (Fig. 4, ¶29 and ¶85 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls successive trajectory plans corresponding to the recited updated trajectory defined by an updated plan where element 410 controls the vehicle according to the updated plan where controls include steering corresponding to the recited lateral control functions).

Regarding claims 10 and 22, Akella further discloses generating a sequence of predicted states of the autonomous vehicle over a prediction horizon period comprises (Fig. 1, ¶23-26 and ¶47 - t1-t4 corresponding to the recited sequence of predicted states of the vehicle over a horizon period by applying a succession of trajectories utilizing the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory): 
determining one or more control input values based on the current plan and the current state of the autonomous vehicle (¶23-25 and Fig. 1 – based on the drive trajectories, sending to the drive planning system to determine different functions and/or control the vehicle); and 
providing one or more of the one or more control input values to a vehicle model to generate the sequence of predicted states based on the provided control input values, wherein each predicted state in the sequence is a reflection of a state of the autonomous vehicle being driven by one or more of the control input values (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan).

Regarding claims 11 and 23, Akella further discloses causing the autonomous vehicle to execute the updated plan comprises sending one or more instructions to one or more longitudinal controllers of the autonomous vehicle that cause the one or more longitudinal controllers to adjust a speed of the autonomous vehicle to achieve a speed plan of the updated plan (Fig. 4, ¶29 and ¶85 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls successive trajectory plans corresponding to the recited updated trajectory defined by an updated plan where element 410 controls the vehicle according to the updated plan where controls include acceleration corresponding to the recited longitudinal control functions to achieve a speed plan of the updated plan).

Regarding claims 12 and 24, Akella further discloses replacing the current plan with the updated plan (Figs. 1 and 4 – second trajectory replaces first trajectory in updated plan corresponding to the recited replacing current plan with updated plan as time progresses).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gupta et al. (US 2017/0080952) discloses a driving trajectory planning system including updating a predictive path in a first time period based on external factors (¶102).

Russell et al. (US 2019/0121362) discloses an autonomous vehicle path planning system including iterative planning of new trajectories and updating the system utilizing new updated perception data as it progresses (¶50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665